DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 21, 2020 and June 13, 2021 are being considered by the examiner.
Drawings
The drawings were received on December 21, 2020.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 10, and 12-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakama et al. (US Patent 6,987,906, hereinafter referred to as “Nakama”). Nakama anticipates claims:
1. An integrated photonics device (see figures 1A – 3B) including: 
a photonics substrate (see figures 1-3) comprising: 
a supporting layer (hybrid circuit board 20 is interpreted as the supporting layer), 

a first cavity (micro-slit 24 is interpreted as the first cavity) extending through the plurality of additional layers and defining a first facet wall (end surface P3 is interpreted as the first facet wall) in the plurality of additional layers, 
wherein the first waveguide intersects the first facet wall and is configured to guide first light from a light emitter (the light then arrives at element 25, shown in figure 2 as an emission laser array but can also be a photodiode array to receive light from the waveguide from an emitter, see column 8, lines 34-42), 
wherein the first light exits the first waveguide at the first facet wall (see figures 1-3); and 
a discrete optical unit (elements 12, 23, 27, 29 and 25, except as a photodiode, are together interpreted as the discrete optical unit, see figure 2) positioned at least partially in the first cavity and connected to the photonics substrate (see figures 1-3), the discrete optical unit including: 
a first receiving facet (the left facet of the microprism 23 is interpreted as the first receiving facet) formed from a first surface of the discrete optical unit, and 
a first mirror (the slanted bottom-right facet of the microprism 23 is interpreted as the first mirror; see Nakama’s claim 8) formed at a second surface of the discrete optical unit, 
wherein the first receiving facet is positioned to receive the first light that exits the first waveguide at the first facet wall (see figures 1-3), and 
the first mirror is positioned to redirect the first light received by the first receiving facet (see figures 1-3).
4. The integrated photonics device of claim 1, wherein the discrete optical unit further comprises at least one optic (the microlens array 27 is interpreted as the at least one optic), the 
5. The integrated photonics device of claim 4, wherein the first surface, the second surface, and the exit surface of the discrete optical unit are integrated surfaces that form at least a portion of the discrete optical unit (see figure 2; all the surface are integrated together in a unit).
6. The integrated photonics device of claim 1, wherein the first mirror is angled relative to the first facet wall and the first receiving facet (see figure 2).
7. The integrated photonics device of claim 1, wherein the first mirror extends into the first cavity past the plurality of additional layers (see figures 1-3).
10. The integrated photonics device of claim 1, further comprising: a system interface (the electrical elements of the light emitting/receiving elements 15/25/35/36 are interpreted as the system interface), wherein the plurality of additional layers is located closer to the system interface than the supporting layer, and further wherein a top of the discrete optical unit is located closer to the system interface than a top of the plurality of additional layers (see figures 1-3).
12. The integrated photonics device of claim 1, wherein the discrete optical unit further includes an attachment surface that connects the discrete optical unit to the photonics substrate (see figures 1-3, the bottom or right surface of elements 23/33 are interpreted as the attachment surface).
13. The integrated photonics device of claim 12, wherein the discrete optical unit further includes a second cavity (see figure 1, the portion of micro-slit 14 show is interpreted as a second cavity formed by the element 13), the second cavity extending through at least a portion of the attachment surface and defining the second surface of the discrete optical unit (see figures 1-3).

15. The integrated photonics device of claim 1, further comprising a plurality of traces disposed on a substrate of the discrete optical unit (the electrical connections of the photodiode array is interpreted as the plurality of traces).
16. The integrated photonics device of claim 1, wherein the plurality of additional layers is further configured to define a second waveguide, the second waveguide configured to guide second light to the first cavity, wherein the first receiving facet is further positioned to receive the second light, and the first mirror is further position to redirect the second light received by the first receiving facet (see figures 1-3; the elements are all part of arrays and each has a plurality of the described elements).
17. The integrated photonics device of claim 1, wherein the discrete optical unit further comprises: a second receiving facet (the right facet, see figure 3B) formed from a third surface of the discrete optical unit, wherein the second receiving facet is offset from the first receiving facet, and a second mirror (the right side slanted mirror surface, see figure 3B) formed from a fourth surface of the discrete optical unit, wherein the second mirror is offset from the first mirror (see figure 3B).
18. The integrated photonics device of claim 17, wherein the plurality of additional layers is further configured to define a second waveguide, the second waveguide (31b) configured to guide second light, wherein the second receiving facet is positioned to receive the second light that exits the second waveguide, and the second mirror is positioned to redirect the second light received by the second receiving facet (see figure 3B).
19. A method for emitting light out of a device (see figures 1-3), the method comprising: 

guiding the emitted first light through a first waveguide (31a), the first waveguide defined by a plurality of additional layers (layers 31a and the layer above it, see figure 3B, are interpreted as the additional layers), the plurality of additional layers disposed on a supporting layer (hybrid circuit board 30 is interpreted as the supporting layer) of a photonics substrate; 
allowing the guided first light to exit the first waveguide at a first facet wall (at P5, see figure 3B), the first facet wall defined by a cavity (micro-slit 34 is interpreted as the cavity) extending through the plurality of additional layers (see figure 3B); 
receiving the guided first light by a first receiving facet (the left facet of microprism 33 is interpreted as the first receiving facet), the first receiving facet formed from a first surface of a discrete optical unit, the discrete optical unit positioned at least partially in the cavity and connected to the photonics substrate (see figures 3A and 3B); 
redirecting the guided first light received by the first receiving facet (the slanted facet reflecting light to 36) using a first mirror (see Nakama’s claim 8), the first mirror formed from a second surface of the discrete optical unit (see figure 3B); and 
directing the redirected first light using an optic (element 39 is shown as an optic, see figure 3B), the optic formed in an exit surface of the discrete optical unit (see figure 3B).
20. The method of claim 19, further comprising: changing one or more angles of divergence of the emitted first light at the first facet wall of the cavity using a fill material (the structure of the discrete element is interpreted as the fill material, as it fills the cavity and controls the angle of divergence).
21. The method of claim 19, further comprising: guiding second light through a second waveguide, the second waveguide defined by the plurality of additional layers; receiving the guided second light by the first receiving facet; and redirecting the guided second light received 
22. The method of claim 19, further comprising: guiding second light through a second waveguide (31b), the second waveguide defined by the plurality of additional layers; receiving the guided second light by a second receiving facet, the second receiving facet formed from a third surface of the discrete optical unit; and redirecting the guided second light received by the second receiving facet using a second mirror, the second mirror formed from a fourth surface of the discrete optical unit (see figure 3B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakama, as applied to claim 1 above.

With respect to claim 3, Nakama discloses the limitations of claim 1 as previously stated. Nakama is silent to the antireflection coating on the first facet wall and the first receiving facet. However, the examiner takes official notice that antireflection coatings are well known in the optical communication arts and are beneficially used at optical interfaces to reduce unwanted light reflection. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize antireflection coatings on the first facet wall and the first receiving facet, as are well known in the art, for the benefit of reducing unwanted light reflections.
With respect to claim 8, Nakama discloses the limitations of claim 1 as previously stated. Nakama is silent to the fill material located between the first facet wall and the first receiving facet. The examiner takes official notice that fill material, utilized as index matching material, is well known in the optical communication arts and is used between optically coupled interfaces to prevent unwanted optical reflections. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize index matching fill material between the coupled faces to prevent unwanted optical reflections.
With respect to claim 9, Nakama is further silent to wherein the fill material is made from the same material as at least one of the plurality of additional layers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a fill material made from the same material as at least one of the plurality of additional layers, to help match the refractive indices of the materials used, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 11, Nakama discloses the limitations of claim 1 as previously stated. Nakama is silent to wherein the plurality of additional layers includes a silicon on insulator (SOI) layer and a buried oxide (BOX) layer. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a silicon on insulator layer and a buried oxide layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874